Citation Nr: 1242543	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  07-19 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, schizo-affective disorder, and schizophrenia.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, schizo-affective disorder, and schizophrenia


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to March 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

During a formal RO hearing in May 1990, the Veteran provided testimony regarding the character of his discharge.  A transcript of that hearing is contained in the record.  

The Veteran was initially discharged from active service "under conditions other than honorable" due to misconduct, due to frequent involvement of a discreditable nature with military authority.  In February 1991, the VA found that the Veteran's "under conditions other than honorable" discharge for his period of service from October 1980 to March 1983 was a bar to all benefits administered by the VA except healthcare for any disability determined to be service-connected.  In April 1991, the Veteran received a DD 215, which cancelled his "under conditions other than honorable" character of discharge.  The DD 215 provided a "under honorable conditions (general)" character of discharge, effective April 9, 1991.

A significant amount of evidence has been added to the claims file since the RO's issuance of a Statement of the Case; however, in November 2012, the Veteran's representative provided a waiver of RO review for the added evidence.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, schizo-affective disorder, and schizophrenia is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran's initial claim of service connection for an acquired psychiatric disorder (originally claimed as PTSD, schizo-affective disorder, depression and schizophrenia) was denied in an unappealed March 2003 decision of the RO.

2.  The evidence received since the March 2003 decision is neither cumulative nor redundant of the evidence of record and raises a reasonable possibility of substantiating the claim of service connection for an acquired psychiatric disorder.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of service connection for an acquired psychiatric disorder.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156, 3.159, 3.312 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

Pursuant to VCAA, upon receipt of complete or substantially complete application for benefits, and prior to an initial unfavorable decision, VA must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II). 

The claim for service connection for an acquired psychiatric disorder is being reopened and is subject to additional development on remand, as will be described.  Accordingly, the Board will not further address the extent to which VA has fulfilled its notification and assistance requirements, found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012), as further action is being requested for this issue. 

Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

In general, VA rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim. 

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a). 

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108; Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999). 

The Court of Appeals for Veterans Claims (the Court) has stated that the language of VA regulations does not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened.  See Shade v. Shinseki, 24 Vet. App 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Factual Background and Analysis

In March 2003, the Veteran's claim for entitlement to service connection for PTSD, depression, schizo-affective disorder, and schizophrenia were denied by the RO.  The Veteran did not appeal this decision, and it became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104, 20.1103 (2012).

The RO denied the claim because the Veteran's service treatment records did not contain evidence of treatment for or a diagnosis of a psychiatric disorder.  The Veteran was noted to have current psychiatric diagnoses in the 2003 denial.  Therefore, the Board's inquiry will be directed to the question of whether any additionally submitted [i.e. after March 2003] evidence relates to an in-service psychiatric disorder, or a nexus between a current psychiatric disorder and service (unestablished facts necessary to substantiate the claim).

The evidence of record at the time of the March 2003 initial denial included service treatment records, service personnel records, a transcript of the May 1990 RO hearing, VA treatment records from 1999 to 2001, and a 2002 VA PTSD examination.

The evidence added to the claims file subsequent to the March 2003 initial denial includes Social Security Administration (SSA) records filling two volume folders.  This evidence includes private treatment records from the 1980s, VA treatment records from the 1990s, and positive nexus statements from the Veteran's treating VA psychiatrist.  The nexus statements from the VA psychiatrist note that the Veteran's schizo-affective disorder symptoms began during service.

Therefore, the Board finds that this evidence constitutes new and material evidence as to the issue on appeal.  As noted above, for the sole purpose of establishing whether new and material evidence has been submitted, the credibility of the medical opinions, although not their weight, is presumed for the narrow purpose of determining whether sufficient evidence has been submitted to reopen the previously disallowed claim for service connection.  See Justus, 3 Vet. App. 510, 513 (1992). 

This new evidence relates to unestablished facts necessary to substantiate the Veteran's claim, and presents a reasonable possibility of substantiating it.  See 38 C.F.R. § 3.156.  Accordingly, the Board finds that there is sufficient new and material evidence to reopen the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder. 

The Board wishes to make it clear that although there may be new and material evidence sufficient to reopen the claim, this does not mean that the claim must be allowed based on such evidence.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim. 

For reasons which will be expressed below, the Board finds that additional development is required before the low back disorder claim may be adjudicated on the merits.


ORDER

As new and material evidence has been received, the application to reopen the claim of service connection for an acquired psychiatric disorder, to include PTSD, depression, schizo-affective disorder, and schizophrenia, is granted; to this extent, the appeal is allowed.


REMAND

In essence, the Veteran contends that his current psychiatric disorder(s) are related to his military service.  In May 1990, he testified his condition was aggravated by service.  In numerous subsequent written statements, he has argued that his condition began in service. 

Service treatment records do not include his enlistment examination.  His separation examination noted a "normal" psychiatric evaluation.  Available treatment records do not include treatment for a psychiatric disorder.  The National Personnel Records Center (NPRC) indicated that the provided service treatment records were the Veteran's complete (available) service treatment records.

Service personnel records reveal the Veteran was administratively discharged under other than honorable conditions due to receiving three nonjudicial punishments within nine months.  His offences included unauthorized absences, disobeying orders, and breaking restriction.  While serving mess duty, the Veteran amassed 13 specifications for violating 4 Article of the Uniform Code of Military Justice.  A review of the specifications reveals the Veteran had one disorderly citation for causing a disturbance in October 1982.  On this occasion, the Veteran intentionally broke plates, knocked a full food tray out of a patron's hands, and climbed "into the washing machine and thr[ew] sheet pans out of the machine onto the deck."

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

A veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that (1) the disability existed prior to service and (2) was not aggravated by service will rebut the presumption of soundness.  See 38 U.S.C.A. § 1111; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003. 

To satisfy the second requirement for rebutting the presumption of soundness, the Government must show, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or that (2) any increase in disability was "due to the natural progression" of the condition.  See Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).  The clear-and-unmistakable evidentiary standard applies to the burden to rebut the presumption, but this standard does not require the absence of conflicting evidence.  See Kent v. Principi, 389 F.3d 1380, 1383 (Fed. Cir. 2004). 

If the presumption of soundness is not rebutted, the claim becomes one for service connection, meaning that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  See Wagner, supra.  The presumption of soundness, however, does not apply when a condition is a congenital or developmental defect, as service connection cannot be granted for such disorder.  See Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993) (noting the difference between defect and disease and further noting that service connection may be granted if the congenital or developmental condition is a disease).  However, an exception exists if there is evidence of additional disability due to aggravation during service of the congenital disease, but not defect, by superimposed disease or injury.  See VAOPGCPREC 82-90; Monroe, supra; see also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90; and VAOPGCPREC 11-99.

Additionally, personality disorders are not diseases or injuries under VA regulations and therefore are not disabilities for which service connection can be granted.  38 C.F.R. § 3.303(c).  Nevertheless, service connection may be granted if the evidence shows that an acquired psychiatric disorder was incurred or aggravated in service and superimposed upon the preexisting personality disorder.  38 C.F.R. §§ 4.9; 4.125(a), 4.127 (2010); Carpenter v. Brown, 8 Vet. App, 240 (1995); Beno v. Principi, 3 Vet. App. 439 (1992).

As the Veteran's service enlistment evaluation is not contained in his complete service treatment records, he is presumed to have been sound upon entrance.  In order to rebut this presumption of soundness, the evidence must include clear and unmistakable evidence of a preexisting condition, and clear and unmistakable evidence that the pre-existing condition was not aggravated by service.

During his May 1990 RO hearing, the Veteran testified that he was receiving SSA disability benefits as a result of a nervous condition.  He stated that the condition began ten years or more prior (1980 or earlier), and that he believed military service aggravated his condition.  When asked if he had a nervous problem prior to service, he stated it was possible, but that he "may not have been fully aware of it."  He indicated his in-service problems began when he was found to be driving under the influence of alcohol during his service in Japan.

The earliest treatment records post-service are from 1988.  In July 1988, the Veteran was admitted to Elmhurst Memorial Hospital for treatment of alcohol dependence.  He reported he was a daily drinker by age 17, and joined the service at age 18, where his alcohol use increased.  On a drug and alcohol use worksheet, the Veteran indicated he used alcohol, cocaine, PCP, and pain pills in 1988.  He also noted a prior history of marijuana use which ended in 1979, and opium use during military service.

Private treatment records from Rush North Shore Medical Center, include a June 1990 psychiatric evaluation and history.  The Veteran stated he was diagnosed with schizophrenia in 1989, but that he believed his disorder began ten years earlier during his first year of college.  He reported an acute psychotic episode during his first year of college.  He also reported feeling depressed for years, and having a history of poly-substance abuse.  He indicated he attempted college at Northern Illinois University, but within the first semester "his illness began;" he then served in the U.S. Marine Corps for 2 1/2 years before being discharged "for alcohol abuse."

The Veteran's VA treating psychiatrist provided positive nexus statements regarding the onset of his schizo-affective disorder.  The psychiatrist noted the Veteran and his family gave the start of his psychiatric symptoms as during his service.  The Veteran reported his audiovisual hallucinations began in 1981 during his service in Japan.

The record contains treatment records of private and VA in-patient hospitalizations for psychiatric symptoms and crack cocaine and alcohol abuse.  His diagnoses include schizo-affective disorder, schizophrenia, depressive type, and substance-induced mood disorder.  In October 1991, he was noted to have chronic alcohol hallucinations.  In 2004, the Veteran indicated his use of crack cocaine began in 1982.  SSA records include an assessment of comorbid cocaine-use and psychotic illness.  "Although drug dependence has been a major concern, his psychotic/affective symptoms are not due to the cocaine use, but rather are primary and reflect the severity of his mental illness."

The threshold for finding a link between current disability and service is very low for the purposes of requiring a medical examination and opinion.  See McLendon v. Nicholson, 20 Vet. App. 79, 80 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006).  While the claims file currently contains a positive nexus opinion between the Veteran's schizo-affective disorder and service, the positive opinion is based upon his assertions of the onset of his symptoms.  The claims file contains conflicting statements from the Veteran regarding when his psychiatric symptoms began, and he has multiple psychiatric diagnoses.  As such, a VA examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should schedule the Veteran for a psychological examination with a VA examiner of appropriate expertise.

Following a review of this REMAND directive, a complete review of the Veteran's claims file and Virtual VA, and examination of the Veteran, the examiner should provide an opinion whether the Veteran currently suffers from any acquired psychiatric disorders.  The examiner's report must explicitly state that such review occurred.  

For every currently diagnosed acquired psychiatric disorders, the examiner must:

a) Provide an opinion whether the Veteran's acquired psychiatric disability clearly and unmistakably existed prior to the Veteran's entrance into active duty from October 1980 to March 1983;

b) If the Veteran's acquired psychiatric disability did not clearly and unmistakably exist prior to his service, then provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that any acquired psychiatric disability originated during, or is etiologically related to, his period of active duty.

c) If the Veteran's acquired psychiatric disability did clearly and unmistakably exist prior to his period of active duty, provide an opinion as to whether the disability clearly and unmistakably was not aggravated beyond the natural progression of the disability during his service.

Additionally, if the Veteran is diagnosed with a personality disorder, then the examiner should opine whether an acquired psychiatric disorder was incurred or aggravated in service and superimposed upon the preexisting personality disorder.

The examiner must provide a detail explanation for any opinion proffered.  If the examiner is unable to provide any opinion requested, the examiner must fully explain why such opinion could not be obtained

2.  The RO or AMC must notify the Veteran that it is his responsibility to report for any examination scheduled and to cooperate in the development of the claim.  The RO or AMC must also notify the Veteran that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655 (2012).

3.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


